Citation Nr: 1613465	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-10 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for left lower extremity radiculopathy.

2.  Entitlement to a rating higher than 20 percent for right lower extremity radiculopathy.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 5, 2012.

4.  Whether there was clear and unmistakable error (CUE) in a July 1981 rating decision denying service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions.  A January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, denied an increased rating for the Veteran's service-connected low back disability.  The matter has since been transferred to the RO in Detroit, Michigan.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2010.  A copy of the hearing transcript is of record.  The matter was remanded by the Board in December 2010 for additional development.  In December 2012, the Board, in relevant part, denied a higher rating for the Veteran's low back disability but granted separate 10 percent ratings for radiculopathy in the left and right lower extremities.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2013 Joint Motion for Remand (JMR), the Court remanded the matter back to the Board for readjudication of the separate ratings assigned for the Veteran's radiculopathy of the lower extremities.  The Board then remanded those issues back to the Agency of Original Jurisdiction (AOJ) in December 2013 for additional development.

In addition, in both December 2012 and December 2013, the Board also remanded the issue of entitlement to a TDIU.

In May 2015, the AOJ granted 20 percent ratings for the Veteran's left and right lower extremity radiculopathy, effective from April 30, 2007, the date of the Veteran's claims for increased ratings.  It also granted a TDIU effective December 5, 2012.  Notably, the Veteran's TDIU claim was raised in the context of his claims for increased ratings, and therefore it is part and parcel of those claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2011).  As a result, the appeal period for both the increased rating and the TDIU begins April 30, 2007, and the grant of a TDIU effective from December 5, 2012, is not a full grant of the TDIU benefit.

Separately, the RO promulgated a February 2014 rating decision which determined that there was no clear and unmistakable error in a July 1981 rating decision which denied service connection for retinitis pigmentosa.  The Veteran did not request a hearing in connection with the appeal of this decision.


FINDINGS OF FACT

1.  The Veteran's bilateral lower extremity radiculopathy is characterized by no more than moderate incomplete paralysis of the sciatic or external popliteal nerves.

2.  The Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment prior to December 5, 2012.

3.  The denial of service connection for retinitis pigmentosa in the July 1981 rating decision was not the result of errors of fact or law, and the evidence then of record did not undebatably show that the condition was incurred in or aggravated by service.



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.120, 4.124a, Diagnostic Code 8520 (2015).

2.  The criteria for a rating higher than 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.120, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for a TDIU have been met prior to December 5, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2015).

4.  Clear and unmistakable error has not been established in the July 1981 rating decision which denied service connection for retinitis pigmentosa.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

With respect to the issue of entitlement to a TDIU, the Veteran's claim is being granted in full.  Therefore, the Board need not discuss whether there has been compliance with the VCAA for that issue because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2015).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the Veteran's CUE claim, the VCAA does not apply to CUE issues, as a motion to reverse or revise a final decision on the basis of CUE is not a claim for benefits, but is rather a collateral attack on that decision.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001) (holding that the VCAA does not apply to motions to revise or reverse a decision based on CUE); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (holding that the VCAA does not apply when the law rather than the evidence is dispositive).

With respect to the claims for higher ratings for lower extremity radiculopathy, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a May 2007 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's lower extremity radiculopathy.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above development, there has been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).

II.  Increased Ratings

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As noted above, the issues of higher ratings for the Veteran's bilateral lower extremity radiculopathy was subject of a May 2013 JMR filed by the parties.  "A joint motion for remand, when drafted properly, identifies . . . clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand. This increases both administrative and judicial efficiency." Carter v. Shinseki, 26 Vet App. 534, 541 (2014).

In this case, the Board previously assigned 10 percent ratings under Diagnostic Code (DC 8523) for the Veteran's left and right lower extremity radiculopathy conditions.  The JMR specified that the Board was also to consider DCs 8520 and 8521.  The Veteran has since been granted 20 percent ratings under DC 8520.

DC 8520 addresses the sciatic nerve, and provides ratings for paralysis, neuritis, and neuralgia of the sciatic nerve, respectively.  Disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.

DC 8521 addresses the external popliteal (common peroneal) nerve.  Mild incomplete paralysis is rated as 10 percent disabling, moderate incomplete paralysis is rated as 20 percent disabling, and severe incomplete paralysis is rated as 30 percent disabling.  Id.

DC 8523 addresses the anterior tibial (deep peroneal) nerve.  A non-compensable rating is assignable for mild incomplete paralysis.  A 10 percent rating is assignable for moderate incomplete paralysis.  A 20 percent rating is warranted for severe incomplete paralysis.  A 30 percent rating is warranted for complete paralysis of the deep peroneal nerve with dorsal flexion of the foot lost.  Id.

In rating peripheral nerve injuries and their residuals, attention should be given to the relative impairment in motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id. 

The words "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

B.  Evidence

VA treatment records dated July 2007 show that, since May 2007, the Veteran had experienced left-sided radicular symptoms in the S1 distribution.  He denied any current lower extremity weakness.  On examination, the Veteran's gait was normal, but heel walking caused pain in the left lower extremity.  Sensation and reflexes were intact, and motor strength was normal.

In August 2007, the Veteran reported pain in the bilateral buttock area and legs.  He also had numbness and cramping in both legs, and numbness in his left little toe.

The Veteran underwent a VA examination in December 2007.  He reported experiencing numbness, paresthesias, and weakness in the lower extremities.  Pain was rated as 3/10 to 4/10 in severity, and radiated from the back down to both legs. He used a cane for walking, and stated that he could walk for no more than a few yards.  On examination, motor strength was 4/5 in the lower extremities, and muscle tone was normal.  Sensation to light touch was 1/2, and knee and ankle jerk reflexes were 1+.  Heel and toe walking could not be assessed to the Veteran's blindness and the size of the room.

The Veteran underwent an additional VA examination in January 2011.  He had pain in the right buttock with numbness and tingling that radiated along the posterior aspect of the bilateral legs to the toes.  On examination, the Veteran had an antalgic gait. Knee and ankle jerk reflexes were 1+.  Vibration and light touch sense was decreased in the bilateral toes, reflecting impairment of the peroneal nerves.  Motor strength was 4/5 in the lower extremities.  Electromyography testing of the bilateral lower extremities showed normal findings indicating no radicular change.  Nonetheless, the Veteran was diagnosed with peripheral neuropathy of the bilateral lower extremities. 

Additional VA treatment records from April 2012 noted motor strength of 5/5.  In September 2013, the Veteran reported numbness and tingling in both legs, worse on the left.

The Veteran was afforded another VA examination in May 2015.  He reported intermittent dull pain that was mild in the right leg and moderate in the left leg, as well as mild bilateral numbness and mild paresthesias in the left leg.  On examination, strength was 4/5 bilaterally.  No muscle atrophy was present.  Reflexes were 1+, and sensation was decreased in the bilateral lower legs and feet.  There was also decreased hair distribution in the lower extremities.  The examiner indicated that the Veteran had incomplete sciatic nerve paralysis that was mild in the right leg, and moderate in the left leg.  He had incomplete paralysis of external popliteal nerve that was mild in the right leg, and moderate in the left leg. 

C.  Analysis

Based on the evidence of record, the Board finds that higher ratings are not warranted for the Veteran's left or right leg radiculopathy disabilities.  The December 2007, January 2011, and May 2015 VA examinations all documented similar findings of diminished sensation, motor strength of 4/5, and reflexes of 1+.  The May 2015 VA examiner, in particular, categorized these symptoms as indicative of mild incomplete paralysis in the right leg and moderate incomplete paralysis in the left leg.  However, as the symptoms are essentially identical, the Board finds that moderate incomplete paralysis has been demonstrated in both legs.

"Moderately severe" or "severe" incomplete paralysis has not been demonstrated however, as the Veteran's radiculopathy is not manifested by a higher level of symptoms, such as absent sensation, motor strength of less than 4/5, or absent reflexes.  Although the Veteran had decreased hair distribution on his legs, there was no muscle atrophy present.  Moreover, the May 2015 VA examiner described the Veteran's symptoms, at worst, as "moderate."  Although the examiner's use of this term is not dispositive, it is consistent with the documented findings as discussed above.

The May 2015 VA examiner further specified that the Veteran's radiculopathy affected the sciatic and external popliteal nerves.  Under DCs 8520 and 8521, which address impairment of those nerves, the moderate incomplete paralysis demonstrated by the evidence is consistent with the assigned 20 percent ratings, and higher ratings are not warranted

The Board has considered entitlement to separate ratings as the Veteran not only has impairment of the sciatic nerve (DC 8520) but also impairment of the external popliteal (common peroneal) nerve (DC 8521).  Unfortunately, although multiple nerves appear to be affected, they all result in the same manifestations of impairment to the lower extremities, which are already contemplated by the current 20 percent rating for moderate incomplete paralysis of the sciatic nerve. The Veteran cannot be compensated twice for the same symptomatology.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lower extremity radiculopathy with the established criteria found in the rating schedule for that condition shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the Veteran's reduced strength and diminished sensation and reflexes are expressly contemplated by the rating schedule, as are trophic changes such as reduced hair distribution.  See 38 C.F.R. § 4.120.  There is no indication that the Veteran's radiculopathy results in any symptoms that fall so far outside the rating schedule as to render its application inadequate.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's radiculopathy does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition.  As to employment, the Veteran has not been employed during the appeal period, and therefore there cannot, by definition, be any marked interference with employment.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  TDIU

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  However, disabilities resulting from common etiology will be considered as one disability in determining whether these threshold minimum rating requirements are met.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for a posttraumatic back condition with degenerative arthritis and disc bulge, rated at 20 percent; right leg radiculopathy, rated at 20 percent; left leg radiculopathy, rated at 20 percent; bilateral hearing loss, rated at 10 percent; tinnitus, rated at 10 percent; and residuals of an epigastric hernia with scar, rated at 10 percent.  His combined evaluation for those disabilities is 70 percent, and therefore he meets the schedular criteria for a TDIU.

Remaining for resolution is the question of whether there is probative evidence of his unemployability on account of her service-connected disabilities.  See Hodges v. Brown, 5 Vet. App. 375 (1993) and Blackburn v. Brown, 4 Vet. App. 395 (1993) (indicating VA must assess whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU).

The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

In an October 2013 VA Form 21-8940, the Veteran indicated that he had last worked in the field of furniture upholstery in 1984.  He also had one year of college-level education, and 3 years at a technical institute and rehabilitation center.

A December 2007 VA examination noted that the Veteran's hernia residuals had mild effects on feeding activities.  His lumbar spine condition had moderate effects on chores, shopping, exercise, recreation, and traveling activities, and prevented sports activities.  

VA records dated November 2008 show the Veteran's hearing loss caused difficulties with hearing soft speech and low pitched sounds.

A January 2011 VA examination noted that the Veteran's lumbar spine condition resulted in decreased mobility, and he reported that he had to be mindful of not standing for too long or bending.  The examiner stated that it was unlikely he would be able to participate in physical strenuous activities because of his lumbar spine.  There were no occupational effects resulting from the Veteran's scar, and he was well-nourished and able to consume an adequate amount of nutrients despite his hernia residuals.

Based on this evidence, the Board finds that a TDIU is warranted prior to December 5, 2012.  The Veteran's service-connected disabilities, particularly his lumbar spine condition, would prevent him from engaging in his prior, physically-oriented employment in the field of furniture upholstery.  Although he has some higher education and training, his hearing loss and tinnitus would affect his capacity for sedentary employment, which he notably has no experience with.

Moreover, as noted above, the Veteran was granted a TDIU by the AOJ in a May 2015 rating decision, effective from December 5, 2012, "the date the Board of Veterans' Appeals raised the issue of entitlement."  See May 2015 Rating Decision at 9.  However, as discussed earlier, the appeal period for the TDIU extends to April 30, 2007, the date the Veteran filed his claim for increased ratings, and there is no indication that the combined functional impairment resulting from the Veteran's service-connected disabilities is substantially different prior to December 5, 2012, as compared to after that date.  Indeed, he has maintained the same schedular rating of 70 percent throughout the appeal period.  Therefore, resolving all doubts in the Veteran's favor, the Board finds that a TDIU is appropriate prior to December 5, 2012.

IV.  Clear and Unmistakable Error

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, a rating decision or other decision that constitutes a reversal or revision of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(a).

CUE is defined as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  In order to establish CUE, the claimant must show that an "outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  In sum, CUE is the kind of error that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Similarly, general and unspecified allegations of error based on the failure to follow regulations, failure to satisfy due process requirements, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error" are too broad to show CUE.  See Fugo, 6 Vet. App. at 44.  

There is a three-part test to determine whether a decision must be revised or reversed based on CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (quoting Russell, 3 Vet. App. at 313-14); Wilson v. West, 11 Vet. App. 383, 386 (1998).

The Veteran alleges CUE in a July 1981 rating decision.  In order to establish CUE in a pre-February-1990 RO decision, it must be clear from the face of that decision that a particular fact or law had not been considered in the RO's adjudication of the case.  Joyce v. Nicholson, 19 Vet. App. 36, 46 (2005); see Crippen v. Brown, 9 Vet. App. 412, 420 (1996) (noting that prior to February 1, 1990, when a code section was added requiring RO decisions to specify the evidence considered and the reasons for the disposition, rating decisions generally lacked such specificity).  As discussed above, CUE cannot be based on general allegations that the evidence was improperly weighed or that the RO failed to follow the regulations.  See Fugo, 6 Vet. App. at 44; Russell, 3 Vet. App. at 313-14.

Historically, the Veteran was denied service connection for retinitis pigmentosa in a July 1981 rating decision.  The basis of the denial was that the disability was a congenital condition which existed prior to service and was not aggravated therein.  At the time of the rating decision, the evidence of record included the Veteran's service treatment records and a June 1981 VA examination.

The Veteran, through his representative, argues that there was CUE in this rating decision.  He alleges that VA failed to conduct a proper presumption of soundness analysis, and did not recognize or acknowledge the Veteran's enlistment examination as normal and silent of any eye condition.  See October 2015 VA 9 Appeal.  

In support of this contention, he has cited to several authorities, including Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); O'Bryan v. McDonald, 771 F.3d 1376 (Fed. Cir. 2014); and a VA General Counsel opinion, VAOPGCPREC 82-90.  Collectively, these authorities address questions pertaining to the presumption of soundness, congenital disabilities, and the aggravation of such disabilities during service.  

However, these authorities have no bearing  on the issue of whether there was CUE in the July 1981 rating decision, as they are recent interpretations of the law generated subsequent to July 1981.  Therefore, regardless of whether they support a finding that the Veteran's retinitis pigmentosa was incurred or aggravated in service, they cannot demonstrate CUE in the prior final decision.  See Lamb v. Peake, 22 Vet. App. 227, 235 (2008).

Absent the support of these authorities, CUE is not established.  It is not clear from the face of the July 1981 rating decision that the RO failed to acknowledge the presumption of soundness or the findings from the Veteran's enlistment examination.  As noted above, rating decisions from this period lacked a degree of specificity.  Moreover, the evidence at the time indicates that it is at least "debatable" as to whether the Veteran's condition preexisted service and was not aggravated therein.  See February 1979 Service Treatment Record (documenting a followup visit for retinitis pigmentosa which noted "no obvious progression" of the disease); March 1979 Medical Board Proceedings (finding that retinitis pigmentosa was congenital, existed prior to service, and was not aggravated by service).

In the absence of the kind of error of fact or law which would compel the conclusion that service connection for retinitis pigmentosa would have been granted in the July 1981 rating decision, reversal or revision of this decision on the basis of CUE is denied.  See 38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 43-44.


ORDER

A rating higher than 20 percent for left lower extremity radiculopathy is denied.

A rating higher than 20 percent for right lower extremity radiculopathy is denied.

A TDIU is granted from April 30, 2007.

Clear and unmistakable error was not committed in the July 1981 rating decision denying service connection for retinitis pigmentosa.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


